Citation Nr: 1813332	
Decision Date: 03/08/18    Archive Date: 03/14/18

DOCKET NO.  14-24 708	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for post-traumatic stress disorder (PTSD.)

2. Entitlement to service connection for PTSD.

3. Entitlement to service connection for a heart condition, as secondary to PTSD.

4. Entitlement to an initial compensable disability rating for tension headaches.   


REPRESENTATION

Veteran represented by:	Jan Dils, Attorney-at-Law



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Bristow Williams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1978 to June 1979.   

These matters come before the Board of Veterans' Appeals (Board) on appeal from November 2009, September 2011, and April 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In the November 2009 rating decision, the RO declined to reopen the Veteran's claim for service connection for PTSD as it found that the evidence submitted was not new and material.  A timely notice of disagreement was filed in August 2010.  In the September 2011 rating decision, the RO reopened the Veteran's claim for service connection for PTSD and denied the claim on its merits.

The September 2011 rating decision also denied the Veteran's claims of service connection for a heart condition and a headache condition.  A timely notice of disagreement was filed in November 2011.  In the April 2014 rating decision, the Veteran was awarded service connection for tension headaches and assigned a noncompensable disability rating.  In July 2014, he filed a timely notice of disagreement with the disability rating assigned.

The Veteran testified at a video conference hearing before the undersigned Veterans Law Judge in June 2017.  A transcript of the hearing is associated with the claims file.

The issue(s) of entitlement to service connection for a heart condition, as secondary to PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. In a January 2007 decision, the AOJ denied the Veteran's claim for service connection for PTSD.  Although notified of the denial, the Veteran did not initiate an appeal, and no pertinent exception to finality applies.

2. Since the January 2007 AOJ denial, new evidence has been associated with the claims file that is not cumulative or redundant of evidence of record at the time of the prior denial, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim for service connection for PTSD

3. Resolving all doubt in his favor, the Veteran has a current diagnosis of PTSD related to his military service.

4. Prior to August 24, 2017, the Veteran's service-connected headache disorder was manifested by less frequent attacks.

5. Beginning August 24, 2017, the Veteran's service-connected headache disorder is manifested by no more than characteristic prostrating attacks occurring on an average of once a month.



CONCLUSIONS OF LAW

1. The AOJ's January 2007 denial of the claim for service connection for PTSD is final.  38 U.S.C. § 7105(2012); 38 C.F.R. §§ 3.104; 20.302, 20.1103 (2017).

2. As additional evidence received since the AOJ's January 2007 denial is new and material, the criteria for reopening the claim for service connection for PTSD are met.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).

3. The criteria for service connection for PTSD are met.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. § 3.102, 3.303, 3.304, 4.125 (2017).

4. The criteria for an initial compensable rating for service-connected tension headaches prior to August 24, 2017, have not been met. 38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.124a, 4.130, Diagnostic Code 8100. 

5.  Beginning August 24, 2017, the criteria for a 30 percent disability rating, but no greater, for service-connected tension headaches have been met.  38 U.S.C. § 1155; 38 C.F.R. §§ 4.124a, 4.130, Diagnostic Code 8100.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duty to Notify and Assist

With respect to the Veteran's claims decided herein, no notice or duty to assist deficiencies have been alleged by the Veteran or his representative.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board.")  Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).


II. New and Material Evidence

Rating actions are final and binding based on evidence on file at the time a claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  A claimant has one year from notification of an AOJ decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C. § 7105(b), (c); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, 20.302(a).

Generally, a claim which has been denied in an unappealed Board decision or an unappealed AOJ decision may not thereafter be reopened and allowed.  38 U.S.C. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Court has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id. 

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

Regardless of the determination reached by the AOJ, the Board must find new and material evidence in order to establish its jurisdiction to review the merits of a previously denied claim.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

By way of history, the Veteran was first denied service connection for PTSD in a January 2006 rating decision.  Within one year, the Veteran submitted new and material evidence to support his claim for PTSD.  In a January 2007 rating decision, the RO re-opened the Veteran's claim and denied it on its merits.  The Veteran was notified of the decision and of his procedural rights by letter dated in January 2007.  He did not submit any new and material evidence or a notice of disagreement within one year of the decision.  Thus, the January 2007 rating decision became final.  38 U.S.C. § 7105; 38 C.F.R. §§ 3.156(b); 20.302, 20.1103; see also Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011).  A final decision cannot be reopened unless new and material evidence is presented.  38 U.S.C. § 5108. 

The Veteran filed a new claim for service connection for PTSD in March 2009.  In a May 2009 letter, the RO notified the Veteran that new and material evidence was necessary in order to reopen his claim.  

At the time of the January 2007 rating decision, the evidence of record consisted of the Veteran's service treatment records, VA treatment records, his lay statements and buddy statements from family members. 

The evidence received since the prior final denial of January 2007 includes additional Veteran lay statements, VA and private treatment records, a December 2014 VA PTSD examination, a February 2015 private medical opinion, and the copy of a newspaper article detailing the specific events of the Veteran's claimed stressor.

The Board finds that the above-described evidence provides a basis for reopening the Veteran's claim for service connection for PTSD.  At the time of the prior January 2007 AOJ denial, the evidence of record did not contain enough information to verify the Veteran's alleged stressor.  The newly submitted evidence, specifically the newspaper article reporting the names of persons involved, date, and location of the Veteran's motor vehicle accident, as well as the February 2015 private medical opinion, raise a reasonable possibility of substantiating the claim.   

The Board finds that the evidence is "new" in that it was not before agency decision makers at the time of the January 2007 denial of the claims for service connection, and is not duplicative or cumulative of evidence previously of record.  Moreover, this evidence is "material" in that it relates to the diagnosis and etiology of the claimed disabilities for which service connection is under consideration.  While not in any way dispositive, as this newly received evidence, at a minimum, triggers VA's duty to obtain an examination and/or opinion, the Board finds that such evidence raises a reasonable possibility of substantiating the Veteran's service connection claim.  See Shade, supra.

Under these circumstances, the Board concludes that the criteria for reopening the Veteran's claims for service connection for PTSD are met.  See 38 U.S.C. § 5108; 38 C.F.R. § 3.156.

II. Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  This means that the facts demonstrate that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if pre-existing service, was aggravated therein.  38 U.S.C. § 1110; 38 C.F.R. § 3.303(a).

"To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability, (2) in-service incurrence or aggravation of a disease or injury; (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

In addition to the general requirements for service connection, establishing service connection for PTSD requires medical evidence establishing a diagnosis of the condition in accordance with 38 C.F.R. § 4.125(a) (i.e., the diagnosis must comply with the Fourth Edition of the Diagnostic and Statistical Manual of Mental Disorders, 1994 (DSM-IV)); in certain circumstances, credible supporting evidence that the claimed in-service stressor occurred; and a link, established by medical evidence, between current symptomatology and the claimed in-service stressor.  See 38 C.F.R. §§ 3.304(f), 4.125; see also Cohen v. Brown, 10 Vet. App. 128, 140 (1997).  The Board notes that the DSM-IV has been updated with a Fifth Edition (DSM-5).  Effective August 4, 2014, VA issued an interim rule amending the portion of its Schedule for Rating Disabilities dealing with mental disorders and its adjudication regulations to refer to certain mental disorders in accordance with the DSM-5.  The provisions of the interim final rule only apply, however, to applications for benefits that are received by VA or that are pending before the AOJ on or after August 4, 2014.  Since the Veteran's claim was received prior to that date, the DSM-IV is applicable.

The evidence needed to establish the occurrence of a claimed in-service stressor is typically dependent upon whether the Veteran engaged in combat with the enemy, as well as whether the claimed in-service stressor is related to such combat; or, if not, whether there is objective evidence to verify the occurrence of the claimed stressor.  See 38 C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. App. at 147; Moreau v. Brown, 9 Vet. App. 389, 395 (1996); see also 38 U.S.C. 1154(b).

The occurrence of an event alleged as the "stressor" upon which a PTSD diagnosis is based (as opposed to the sufficiency of the alleged event to cause PTSD) is an adjudicative determination, not a medical determination.  Zarycki v. Brown, 6 Vet. App. 91, 97-98 (1993).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the veteran.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

The Veteran asserts that he currently has PTSD as the result of a motor vehicle accident during service.  Specifically, he alleges that in December 1978 while on leave from basic training, he was the passenger in a vehicle that had a head-on collision with a rock embankment.  See April 2005 PTSD questionnaire; see also June 2006 Statement in Support of Claim, November 1979 Report of Accidental Injury, February 2015 Private Medical Opinion.  

The Veteran reported that he was knocked out by the collision and came to while still in the vehicle.  He stated that he saw blood and brain matter in the vehicle, as well as smelled gasoline and oil and feared the vehicle would catch fire.  Id.  The Veteran reported that the driver of the vehicle, H.P., a good friend, sustained a mortal head injury, which the Veteran observed while still in the vehicle.   Id. 

In March 2015, the Veteran submitted a newspaper article detailing the events of the accident.  The article corroborates the Veteran's assertions in that the date, place, and individuals involved in the accident are the same.  Additionally, the article lists the Veteran as an occupant of the vehicle and states that H.P. was pronounced dead on arrival at the hospital.

The Veteran's service treatment records document the motor vehicle accident and the injuries he sustained during the accident; however, they do not document the fatality of H.P.  See January 1979 Medical Board Narrative Summary.  Service records conclude that the accident occurred "in the line of duty."  See May 1979 Physical Evaluation Board Proceedings.  See also February 1980 rating decision. 

During a December 2013 VA PTSD examination, the examiner concluded that the Veteran's motor vehicle accident and that witnessing H.P.'s severe injuries met the stressor criterion to adequately support a diagnosis of PTSD.  The evidence of record therefore establishes an in-service stressor.

VA and private treatment records support a diagnosis of PTSD.  See, e.g., April 2006 VA Psychiatry Outpatient Note; July 2006 VA Psychiatry ER Evaluation, March 2009 VA Mental Health Consult, February 2015 Private Medical Opinion.   

The Board notes that the record contains a December 2013 VA medical examination, as well as a March 2014 addendum opinion opining that the Veteran did not meet all of the criteria for a diagnosis of PTSD.  However, as stated above, the examiner concluded that the Veteran's report of a motor vehicle accident met the stressor criterion to adequately support a diagnosis of PTSD.  The examiner opined that the Veteran had symptoms suggestive of PTSD; however, he stated that those symptoms could not, with medical certainty, be solely attributed to exposure to the traumatic event in service, as he opined that the Veteran suffered from other acquired psychiatric disabilities and that he "frequently present[ed] himself in a favorable lite for apparent secondary gain purposes.".  Therefore, the examiner did not diagnose the Veteran with PTSD but rather diagnosed him with mood disorder NOS.  

Nevertheless, the VA treatment records cited above demonstrate that the Veteran experienced PTSD symptoms which warranted a PTSD diagnosis by a VA psychiatrist during the course of the period on appeal.  See, e.g., April 2006 VA Psychiatry Outpatient Note; July 2006 VA Psychiatry ER Evaluation, March 2009 VA Mental Health Consult.

In February 2015, the Veteran underwent a private medical examination to assess the nature and etiology of his PTSD.  Regarding the December 2013 VA medical examination report, the examiner noted that the report concluded that the Veteran displayed a rather unreliable history, presented himself in a favorable light for apparent secondary gain purposes, and presented with inappropriately hostile uncooperative behavior.  Citing medical literature, the private examiner opined that all of these behaviors were symptoms of post-concussion syndrome and noted that the Veteran had been diagnosed and service-connected for a traumatic brain injury (TBI.)  Additionally, the examiner opined that the medical evidence set forth in the December 2013 VA examination report was sufficient to support a diagnosis of PTSD but it appeared that the VA examiner attempted to gloss over or deny the Veteran's problems were due to anything other than substance abuse and malingering.  After considering the medical evidence of record and the Veteran's reported symptoms, the examiner diagnosed the Veteran with PTSD and opined that the initial traumatic stressor was the car accident that occurred while the Veteran was on active duty.  

The Board therefore attaches significant probative value to the February 2015 opinion, as it is well reasoned, detailed, and consistent with other evidence of record.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (Factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion).

Resolving all doubt in the Veteran's favor, the Board finds that entitlement to service connection for PTSD is warranted.

III. Initial Compensable Rating

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. 
 § 4.7.  All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. 
§ 4.3.

A veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).  The following analysis is therefore undertaken with the possibility that "staged rating" (assignment of different ratings may be warranted for distinct periods of time, based on the facts found) may be warranted.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a Veteran's service-connected disabilities.  38 C.F.R. § 4.14.  It is possible for a Veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes, however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

The Board notes that the Veteran was awarded service connection for tension headaches, as well as service connection for a TBI (claimed as headaches) in an April 2014 rating decision.  A noncompensable disability rating was assigned for the headache disability as analogous to Diagnostic Code 8100 and a 40 percent disability rating was assigned for the TBI under Diagnostic Code 8045.  

Diagnostic Code 8045 contains 10 important facets of a TBI related to cognitive impairment and subjective symptoms.  Under the Diagnostic Code, subjective symptoms include headaches.  The Diagnostic Code provides criteria for levels of impairment for each facet, as appropriate, ranging from 0 to 3, and a 5th level, the highest level of impairment, labeled "total."  A 100 percent evaluation is assigned if "total" is the level of evaluation for one or more facets.  If no facet is evaluated as "total," the overall percentage evaluation is assigned based on the level of the highest facet as follows: 0 = 0 percent; 1 = 10 percent; 2 = 40 percent; and 3 = 70 percent.  

Additionally, under Diagnostic Code 8045, VA is to separately evaluate any residual with a distinct diagnosis that may be evaluated under another diagnostic code, such as migraine headache or Meniere's disease, even if that diagnosis is based on subjective symptoms, rather than under the "Evaluation of Cognitive Impairment and Other Residuals of a Traumatic Brain Injury Not Otherwise Classified" table.  

Upon review of the April 2014 rating decision, the Board finds that the RO assigned the Veteran a 40 percent disability rating for TBI based upon the social interaction facet of the rating criteria.  Specifically, a severity level of "2" was assigned due to his social interaction being frequently inappropriate.  As the subjective symptoms of the Veteran's service-connected headache disorder were not utilized in assigning the TBI disability rating, a separate rating may be considered for his service-connected tension headaches. 

Under Diagnostic Code 8100, headaches resulting in characteristic prostrating attacks averaging one in two months over the last several months warrant a 10 percent rating.  Headaches resulting in characteristic prostrating attacks occurring on average once a month over the last several months warrant a 30 percent rating.  Headaches with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability warrant a 50 percent rating.  38 C.F.R. § 4.124a. 

The rating criteria do not define "prostrating;" nor has the Court.  By way of reference, the Board notes that, "prostration" is defined as "utter physical exhaustion or helplessness."  Webster's New World Dictionary of American English 1080 (3rd ed. 1986).  A very similar definition is found in Dorland's Illustrated Medical Dictionary 1367 (28th Ed. 1994), in which "prostration" is defined as "extreme exhaustion or powerlessness."

The Veteran underwent a VA examination in December 2013.  The Veteran reported moderate to severe headaches that were usually not prostrating on an almost daily basis.  The headaches were located on the frontal left side, and he reported that they had occurred since suffering a TBI while on active duty.  Upon examination, the examiner concluded that the Veteran experienced headache pain that was localized to one side of the head.  Typical duration was less than one day.  He opined that the Veteran did not have prostrating attacks of migraine or non-migraine headache pain.  Additionally, while he opined that Veteran's headache condition would impact his ability to work, he concluded that the Veteran's headaches would only be expected to occasionally impair his ability to work as the headaches were rarely prostrating.  

VA and private treatment records report sporadic treatment for headaches.  See April 2011 VA Nurse Triage Encounter Note; April 2014 Dr. E.K.A. Outpatient Visit Report; September 2014 Carolinas Medical Center ED Physician Documentation.

During his June 2017 hearing, the Veteran reported significant difficulties with his headaches, including having to be driven to the hearing as he was experiencing a severe headache.  He further reported daily headaches that sometimes required him to sit down and headache pain so intense that he cried.  He stated that the headaches were so bad that he couldn't concentrate, his eyes hurt, and his head hurt.  

The Veteran underwent another VA examination in August 2017.  He reported that headaches located in the left temporal area that occurred most days and were severe once a week on average.  The Veteran reported taking two prescription medications, including a transdermal patch, which made the headaches tolerable.  Non-headache symptoms included nausea, vomiting, sensitivity to light, sensitivity to sound, and changes in vision.  Duration was typically less than one day.  Upon examination, the examiner concluded that the Veteran had characteristic prostrating attacks of headache pain that occurred once per month.  The examiner reported that there were few complaints of headaches noted in VA and private medical records.  Additionally, while the Veteran reported debilitating headaches that occurred on average once per week, the examiner concluded that documentation did not support the Veteran's assertion.  

Resolving all doubt in the Veteran's favor, the Board finds that the evidence of records supports a 30 percent disability rating, but no greater, for the Veteran's service-connected headache disability as of August 24, 2017, the first date it was factually ascertainable that the Veteran's service-connected headache disability warranted a compensable rating.  

Prior to August 24, 2017, the record indicates that the Veteran suffered headaches with less frequent attacks warranting a noncompensable disability rating.   VA and private treatment records sporadically report treatment for headaches.  Further, upon examination in December 2013, the Veteran reported that his headaches were not usually prostrating.  The December 2013 examiner concluded that headaches were rarely prostrating.  Under Diagnostic Code 8100, in order for the Veteran's headache disability to warrant a higher rating he must have suffered headaches resulting in characteristic prostrating attacks averaging one in two months over the last several months.  The evidence of record does not support that the Veteran experienced characteristic prostrating attacks at this frequency.  Thus, a compensable rating prior to August, 24, 2017 is not warranted.   

Additionally, in order for the Veteran's headache disability to warrant a disability rating greater than 30 percent beginning August 24, 2017, he had to suffer headaches with very frequent, completely prostrating and prolonged attacks productive of severe economic inadaptability.  While the Veteran testified during his June 2017 hearing that his headaches, at times, were so severe that he had to sit down, he did not testify as to the frequency at which this occurred.  During the August 2017 VA examination, the Veteran reported daily headaches with weekly prostrating attacks lasting for less than one day.  However, the August 2017 examiner opined that the Veteran suffered daily headaches with prostrating attacks occurring on average once per month.  Upon review of the claims file and examination of the Veteran, the examiner concluded that the evidence of record simply did not support the Veteran's claims of weekly prostrating attack.

Therefore, the Board finds that beginning August 24, 2017, a 30 percent disability rating, but no greater, for headaches is warranted.  


ORDER

As new and material evidence to reopen the claim for service connection for PTSD has been received, to this limited extent, the appeal is granted.

Service connection for PTSD is granted.

Prior to August 24, 2017, an initial compensable rating for service-connected tension headaches is denied.

Beginning August 24, 2017, a 30 percent disability rating, but no greater, for service-connected tension headaches is granted.


REMAND

The Veteran seeks service connection for a heart disability, claimed as secondary to his now service-connected PTSD.  He has a current diagnosis of coronary artery disease.  See February 2015 Dr. H.W. Outpatient Visit Note.  However, he has never been afforded a VA examination to determine the nature and etiology of his claimed heart condition.  

VA's duty to assist includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  38 U.S.C. § 5103A (d).  VA is required to conduct an accurate and descriptive medical examination based on the complete medical record.  38 C.F.R. §§ 4.1, 4.2; Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA's duty to assist includes "the conduct of a thorough and contemporaneous medical examination, one which takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one").


Therefore, the Board finds that a remand is necessary.  

Accordingly, the case is REMANDED for the following action:

1. Identify and obtain any outstanding VA and private treatment records that are not already associated with the claims file.

2.  Then, schedule the Veteran for a VA examination with respect to his heart disability.  The electronic claims file must be made available to and reviewed by the examiner in association with the examination.  The VA examination report should indicate that this has been accomplished.  All necessary studies and tests should be conducted.  The examiner is requested to provide an opinion on the following:

(a) Is it at least as likely as not (50 percent or better probability), that the Veteran's coronary artery disease began in active service; or is it otherwise related to a disease or injury in active service?

(b) Is it at least as likely as not (50 percent or better probability) that the Veteran's coronary artery disease was caused OR aggravated (increased in severity beyond the natural progression) by the Veteran's service-connected PTSD?

A complete rationale is requested for all opinions.

3. Thereafter, readjudicate the claim.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then return the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


